Citation Nr: 0804674	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial evaluation for a non-
ulcer dyspepsia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Attorney Clayte Binion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from March 1956 to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a December 17, 2004 decision, the Board determined that an 
increased rating for the veteran's service-connected non-
ulcer dyspepsia was not warranted.  The veteran appealed the 
Board's decision to the United States Court of Appeals' for 
Veterans Claims (the Court).  By Memorandum Decision dated 
July 25, 2007, the Court vacated the Board's December 17, 
2004 decision and remanded the case to the Board for 
additional action as set forth in the Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the July 2007 Memorandum Decision, the Court stated that 
the VA examinations of record did not adequately address the 
symptoms of the veteran's condition over the entire period at 
issue, from 1993 to present, and rejected as "ad hoc 
rationalization" the Secretary's argument that a new VA 
examination was not necessary because a VA examiner could not 
provide information concerning the veteran's prior symptoms 
in a current examination.  In a January 2008 Memorandum, the 
veteran's attorney requested a VA examination to address the 
veteran's symptoms from 1993 to present.  In light of the 
July 2007 Memorandum Decision from the Court, the Board finds 
that a remand is necessary in the instant case to arrange for 
a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination.  It is 
imperative that the examiner have access 
to the veteran's c-file for review in 
connection with the examination.  The 
examiner should be asked to review the 
veteran's medical records and examine the 
veteran in order to provide an opinion as 
to the extent and severity of the 
veteran's non-ulcer dyspepsia, in 
accordance with the relevant rating 
criteria for any applicable 
gastrointestinal Diagnostic Code, from 
1993 to present.  If the examiner cannot 
provide the opinion without resorting to 
mere speculation, he or she should so 
state.

2.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record and readjudicate the claim.  If 
any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



